Opinion by
Watkins, P. J.,
This is an appeal from the judgment of sentence of the Court of Common Pleas of Philadelphia County, Criminal Division, by the appellant-defendant, Parnell Jennings, after conviction by a jury of aggravated robbery and burglary; and from the denial of post-trial motions.
The incident out of which these charges arose occurred on February 1, 1972, in a Philadelphia taproom. The Commonwealth presented testimony indicating that the defendant entered the taproom, placed a gun at the side of the owner’s neck and ordered him to turn over the money in the cash register. The bartender, with the help of several patrons of the establishment, succeeded in thwarting the robbery and in the ensuing fracas Jennings was wounded. The defendant took the stand on his own behalf and testified that he never tried to rob the owner and that his wounds were inflicted by the bar’s owner and patrons in a racial assault after he was informed that “niggers” were not served in the bar. One of the Commonwealth’s witnesses at trial was a black patron of the establishment and the tavern owner testified that he regularly served blacks.
*79Jennings raises several reasons for error on this appeal only one of which presents a substantial issue. The defendant claims that the trial judge’s questions directed to him while on the witness stand constituted a denial of his Fifth Amendment right to remain silent. After he testified that he was a victim of a brutal racial attack and not a robber the defendant was asked by the trial judge whether he had informed the police or the district attorney of the attack upon him, to which the defendant gave a negative answer. The trial court also asked the defendant whether he said anything about the alleged attack upon him at the preliminary hearing. Defense counsel objected to each of these questions but was overruled by the Court. The defendant claims that these questions violated his right to remain silent during police questioning.
An accused does have the absolute right to remain silent in the face of police questioning, at a preliminary hearing, and at trial and no adverse inference may be drawn from the exercising of that right. Commonwealth v. Haideman, 449 Pa. 367, 296 A. 2d 765 (1972). However, contrary to defendant’s contention, the questions asked of him by the court, did not amount to an adverse comment on his failure to testify nor were they an implication that his failure to complain to the police, to the district attorney, or to state this at the preliminary hearing constituted a tacit admission of guilt. The reference to the defendant’s silence had nothing to do with his decision to exercise his right against self-incrimination by remaining silent in the face of police questioning with respect to the robbery but to his failure to speak to the proper authorities about facts which, if true, would have absolved him of all guilt and would have constituted a serious crime on the part of his alleged attackers. The defendant voluntarily took the witness stand and offered testimony which, if believed, absolved him from the charges on the ground that he was the real victim. As *80such, we do not see how the trial court’s questions, directed towards his past conduct, constituted a violation of his right against self-incrimination since a defendant’s silence in the face of police suspicion can be used at trial to impeach him after he had voluntarily taken the stand and offered testimony which was contradictory to his earlier silence. United States ex rel. Burt v. New Jersey, 475 F. 2d 284 (3d Cir. 1973). By questioning the defendant in the manner done here the court was not commenting on the exercise of his Fifth Amendment rights but was inquiring why he did not behave in a manner consistent with his testimony. Therefore, no violation of his right to remain silent occurred.
Judgment of sentence is affirmed.
Hoffman, J., concurs in the result.